        Case 1:17-cv-02041-RJL Document 68 Filed 10/30/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                              -x
MIKHAIL FRIDMAN, PETR AVEN,
and GERMAN KHAN,

        Plaintiffs,

                                                   Case l:17-CV-02041 (RJL)

BEAN LLC (A/K/A FUSION GPS) and
GLENN SIMPSON,

        Defendants.
                                              x
              CONSENT ORDER TO MODIFY THE SCHEDULING ORDER

        1.      WHEREAS the Parties filed an Amended Joint Case Management Report on

September 4, 2019 (Dkt 64).

       2.       WHEREAS the Amended Joint Case Management Report proposed, in relevant

part, the following discovery schedule:

       Service of initial document requests and interrogatories: October 2, 2019;
       Answers to interrogatories and Written Responses and Objections to document
       requests: October 28, 2019;

       3.       WHEREAS the Court adopted the Parties’ proposed discovery deadlines in its

September 11, 2019 Scheduling Order (Dkt. 65), including the deadlines for service of initial

document requests and interrogatories and answers to interrogatories and written responses and

objections to document requests.

       4.       WFIEREAS, prior to October 2, 2019, the Parties agreed amongst themselves to

serve initial document requests and interrogatories by October 11, 2019, and answers and

objections to interrogatorics and written responses and objections to initial document requests

within thirty (30) days of service (i.e., by November 11,2019).
       Case 1:17-cv-02041-RJL Document 68 Filed 10/30/19 Page 2 of 2




       5.           WHEREAS the Parties now desire to amend the Scheduling Order so that it

reflects their modified, mutually agreed discovery deadlines for interrogatories and requests for

production.

   NOW, THEREFORE, IT IS HEREBY ORDERED that:

       A. The September 11, 2019 Scheduling Order is revised as follows:

               i.      Service of initial document requests and interrogatories: October 11, 2019 (as

                       confirmed by the Parties); and

              ii.      Answers and Objections to interrogatories and Written Responses and

                       Objections to document requests: November 11,2019.

                                                                 SO ORDERED


                                                                 RICHARD J. LEON
                                                                 United States I)istrict Judge
Copies via ECF to all counsel of record

SO STIPULATED AND AGREED
Dated: October 30, 2019


Alan S. Lev7t (#NY0252)                                 Joshua A. Levy
JohnJ. Walsh                                            Rachel M. Clattenburg
CARTER LEDYARD & MILBURN LLP                            CUNNINGHAM LEVY MUSE LLP
2 Wall Street                                           1401 K Street, NW, Suite 600
New York, NY 10005                                      Washington, DC 20005
Tel: 212-238-8647                                       Tel: 202-261-6564


Kim H. perduto (# 6127)                                 Counselfor Defendants
Sperduto Thompson & Gassier PLC
1747 Pennsylvania Ave., NW
Suite 1250
Washington, D.C. 20006
Tel: 202-408-8900

Counselfor Plaintffs
